Citation Nr: 0931083	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  99-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for otitis 
externa, right ear.

2.  Entitlement to an initial compensable rating for 
perforation of the right eardrum.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
S.C., observer


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
October 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Louis, Missouri, and Huntington, West Virginia.

The Veteran's appeal was previously before the Board in 
October 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Veteran testified at a Travel Board hearing in September 
2006 and a Central Office hearing in May 2009, both chaired 
by the undersigned Veterans Law Judge.  Transcripts of the 
hearings are associated with the Veteran's claims folder.  
The Board notes that, at the May 2009 hearing, the Veteran 
submitted additional medical evidence pertinent to the 
hearing loss claim, which has not yet been considered by the 
RO, with a waiver of initial RO consideration of that 
evidence.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a perforation of the tympanic membrane of 
the right eardrum.

2.  The Veteran's otitis media of the right ear is not 
manifested by dry and scaly or serous discharge and itching, 
and it has not required frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
perforation of the right eardrum are not met. U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2008).

2.  The criteria for an initial compensable evaluation for 
otitis externa of the right ear have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Otitis Externa of the Right Ear

In the appealed August 2008 rating decision, the RO granted 
service connection for otitis externa of the right ear, 
related to the service-connected disability of perforation of 
the right eardrum, based on the Veteran's complaints of 
drainage from the right ear.  See May 1999, May 2005, June 
2005 and May 2008 VA examination reports.  See also May 2006, 
October 2007 and November 2007 VA outpatient treatment 
records from the VA Medical Center in St. Louis, Missouri.  A 
noncompensable evaluation was assigned, effective February 
27, 2004.

In every instance where the rating schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

The noncompensable evaluation has been assigned under 38 
C.F.R. § 4.87, Diagnostic Code 6210.  Under Diagnostic Code 
6210, a 10 percent evaluation is assigned for chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.

The Board has reviewed the report of the Veteran's May 2008 
ear, nose and throat examination and finds that there exists 
no basis for a compensable evaluation.  The examination 
revealed both eardrums to be normal; the ear canals to be 
injected and swollen; and an area of redness in the external 
canal.  The examiner diagnosed recurrent bouts of external 
otitis dating back to the 1970's based on the Veteran's 
reported history.  May 2008 outpatient treatment records from 
the VA Medical Center in St. Louis, Missouri show the Veteran 
complained of drainage from the right ear with pain for three 
months.  On examination, there was a clear perforation in the 
right eardrum with an area of redness in the external canal, 
noted to possibly be from trauma.

The Board finds that although there is evidence of swelling 
of the right ear canal and reports of drainage from the right 
ear; there is no objective evidence of drainage, no evidence 
of itching, and no evidence of frequent and prolonged 
treatment for the condition.  Accordingly, the Board finds 
that the criteria for an initial compensable evaluation for 
otitis externa of the right ear have not been met, and the 
claim for that benefit must be denied.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.  

Perforation of the Right Eardrum

The Veteran's perforation of the right eardrum is assigned a 
noncompensable evaluation under 38 C.F.R. § 4.87, Diagnostic 
Code 6211.  There is no other rating available under this 
code.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.  



Extraschedular Rating

The Board also notes that as the Veteran has submitted no 
evidence showing that his service-connected otitis externa of 
the right ear or perforation of the right eardrum have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra- 
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

In January 2005 and January 2008, the Veteran was given the 
notice required by section 5103(a).  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter, the aforementioned January 
2008 letter, and a August 2008 letter.  The Board 
acknowledges that this was after the rating decisions that 
are the subject of this appeal, but concludes that the timing 
of the notices does not prejudice the Veteran in this 
instance, as an initial increased rating for perforation of 
the right eardrum and otitis externa of the right ear have 
been denied.  Hence, matters concerning the disability 
evaluations and the effective dates of an award do not arise.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development of the claims by the originating agency were not 
prejudicial to the Veteran.


ORDER

A compensable rating for otitis externa of the right ear is 
denied.

A compensable rating for perforation of the right eardrum is 
denied.


REMAND

The Veteran contends that he has bilateral hearing loss as a 
result of noise exposure and acoustic trauma in service.  

According to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Service treatment records show that the audiometric data on 
the report of the Veteran's separation examination in 
September 1982 were well below the criteria of § 3.385.  

In April 1999, a VA physician stated that it was his opinion 
that, after reviewing the Veteran's service treatment 
records, there was no appreciable hearing loss in either ear 
in the frequencies from 500 to 4000 Hertz.  

On VA examination in May 1999, the reported pure tone 
thresholds again did not meet the § 3.385 criteria for 
hearing loss disability.  However, in June 1999, the same VA 
physician noted that the Veteran's separation examination 
showed an elevated pure tone threshold at 6000 Hertz.  The 
examiner then stated that the amount and type of hearing loss 
was compatible with a history of service acoustic trauma, but 
that acoustic trauma in service could be linked only to the 
loss at 6000 Hertz and not at the lower frequencies, as 
required by § 3.385.  

The report from a July 2004 VA examination shows that the 
examiner indicated that the Veteran's responses to his 
attempts at testing for audio were non-organic and 
unreliable, even after being re-counseled as to test 
procedures.  Consequently, no reliable pure tone or speech 
thresholds were ascertained, and the examiner opined that any 
pure tone threshold losses in the 500 through 4000 cycle 
range could not be attributed to the Veteran's military 
service and that there was far too much distance between the 
acoustic insult and any resultant loss to establish a link or 
causality.

However, during a May 2005 VA ear disease examination, the 
examiner indicated that the Veteran suffered from right ear 
hearing loss, related to a service-connected perforated 
eardrum.  Specifically, he diagnosed the Veteran with 
"perforation of the right eardrum secondary to granite 
injury in 1979 with secondary right neurosensory hearing 
loss, right conductive hearing loss, and constant right 
tinnitus."  

The Veteran was afforded his most current VA audiology 
examination in July 2008.  At that time, as in July 2004, the 
Veteran's responses to testing were non-organic, despite re-
instruction and re-testing.  Specifically, the examiner noted 
that the Veteran displayed exaggerated behavior initially 
regarding his hearing, but after awhile, displayed a normal 
ability to carry on conversation without difficulty.  He also 
noted that pure tone responses initially suggested a 
severe/profound right ear hearing loss and a moderately 
severe left ear loss, which was completely at odds with his 
auditory behavior.  Speech thresholds were within normal 
limits in the left ear, and right ear thresholds began at 
half word responses at 40 decibels, about 50 decibels less 
than he expected from the Veteran's voluntary responses, if 
accurate.  Full word responses were obtained at 60 decibels, 
still 20-30 decibels less than his voluntary pure tone 
responses.  The examiner indicated that he would not offer an 
opinion based on the invalid test results, and noted that the 
Veteran had a pattern over the years of faking test results 
repeatedly.  However, the examiner did state that based on 
results from a May 2005 audio examination, which he reported 
showed "normal hearing bilaterally with excellent sp[ee]ch 
recognition scores," in his opinion, the Veteran had normal 
hearing.  The Board notes that the report of the May 11, 2005 
VA examination does not contain audiometric or speech 
discrimination test results, and a report of audiometric 
testing conducted on May 5, 2005 is not contained in the 
Veteran's claims folder.  See May 2005 VA examination report.

An April 2009 hearing evaluation report signed by K.K. and 
D.S., MD of the Iowa Clinic, shows that the Veteran reported 
hearing loss as a result of noise exposure and acoustic 
trauma in the military.  He also reported ear pain, 
occasional otorrhea and tinnitus in the right ear, and 
dizziness.  Audiometry results revealed normal hearing 
sensitivity in the left ear, mild mixed hearing loss in the 
right ear, excellent speech discrimination in the left ear 
and good speech discrimination in the right ear.  The 
diagnosis was mixed conductive and sensorineural hearing loss 
of the right ear.

During his May 2009 Central Office hearing, the Veteran 
indicated that he believed the July 2008 VA examiner's report 
was biased and based on extreme prejudice.  See September 
2008 statement.  In this regard, he noted that he and the 
examiner had had negative confrontations prior to the July 
2008 examination.  He also indicated that he did not believe 
the examiner had actually reviewed his claims file because 
the examiner misquoted the results of the VA ear examination 
in May 2005.  See May 2005 VA ear examination report and July 
2008 VA examination report.

The Board finds that in light of the Veteran's diagnosis on 
VA examination in May 2005 of hearing loss related to 
acoustic trauma in service on examination, as well as his 
diagnosis of hearing loss in April 2009, and because the July 
2008 VA examiner's opinion that the Veteran has normal 
hearing was based in part on information that is not 
contained in the Veteran's claims folder, an additional VA 
examination to determine the etiology and level of severity 
of any current hearing loss disability is warranted.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2008. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  Undertake appropriate development to 
obtain a copy of any more recent VA 
outpatient records, to specifically 
include any records from the VA Medical 
Center in St. Louis, Missouri, showing 
treatment for the Veteran's right ear 
disabilities and/or hearing loss since May 
2008, and any other pertinent evidence 
identified but not provided by the 
Veteran.  Also obtain a copy of the May 5, 
2005 audiometric test results referred to 
in the audiologist's report dated July 9, 
2008.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the Veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

2.  When all indicated record development 
has been completed, schedule the Veteran 
for an ear examination, to include an 
audiometric evaluation.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  
The ear examiner should state whether it 
is at least as likely or not (50 percent 
probability) that any current hearing loss 
in either or both ears is due to acoustic 
trauma during service or to the Veteran's 
service-connected right ear disability.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.

3.  Readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


